Citation Nr: 0822257	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, fracture of the right distal femur perioprosthetic 
(claimed as broken right leg).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 14, 1944 to 
November 17, 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.    

The issue of service connection under 38 U.S.C.A. § 1151 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active service or within one year of service 
discharge; any current hearing loss disability is not 
causally or etiologically related to any disease, injury, or 
incident in service. 


CONCLUSION OF LAW

A hearing loss disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2005 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
evidence needed to substantiate the claim, and of the 
elements of the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim in July 2006.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA also provided the veteran with a medical 
examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection for 
Hearing Loss

The veteran claims that service caused him to incur a hearing 
loss disorder.  For the reasons set forth below, the Board 
disagrees with his claim and finds service connection 
unwarranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain disorders, 
such as hearing loss, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1110 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.   

In this matter, the Board finds that the veteran does have 
current bilateral hearing loss.  An April 2007 VA audiology 
examination report showed, in each ear, auditory thresholds 
higher than 40 decibels (i.e., at 2000, 3000, and 4000 Hertz 
in each ear).  And the report showed speech recognition 
scores below 94 percent in each ear.  38 C.F.R. § 3.385.  As 
such, the evidence shows that the veteran has current hearing 
loss.  Pond, 12 Vet. App. at 346.    

But the evidence does not show that the veteran incurred a 
hearing disorder in service, incurred a hearing disorder 
within the first year of discharge from service, or 
manifested a continuity of symptomatology indicative of a 
hearing disorder in the first several years following 
discharge from service in November 1944.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  The 
veteran's enlistment report of medical examination indicated 
normal hearing.  Service medical records show no complaints, 
treatment, or diagnoses for hearing loss.  The earliest 
medical evidence of a hearing disorder is found in VA 
treatment records dated in July 2004, which is over 59 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be evidence against a claim of service 
connection).  And the veteran did not file a claim for 
service connection for a hearing disorder until November 
2005, over 60 years following service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  

Notwithstanding the missing Hickson (2) element, the Board 
observes that the record also lacks the Hickson (3) element -
- medical evidence of a nexus between the veteran's hearing 
loss and any in-service injury from exposure to noises.  
Rather, the record contains a medical opinion opposing the 
veteran's claim.  In the April 2007 examination report, the 
VA examiner stated that the veteran's hearing loss was likely 
not related to his service in 1944.  In support, the examiner 
noted the veteran's brief period on active duty, and that the 
veteran had a very noisy post-service work history.  

Consideration has been given to the veteran's contention that 
he suffered from hearing loss in service, and that his 
hearing loss had been chronic since that time.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Board finds that the veteran's lay statements are 
outweighed by the service, post-service treatment records 
(indicating a disorder that began years after service), and 
the VA medical opinion cited above.  Further, while the 
veteran himself has alleged during the pendency of this 
appeal that he has a current hearing loss is a result of in-
service noise exposure, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

As such, the medical evidence of record preponderates against 
the veteran's claim in this matter.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

With regard to the claim under 38 U.S.C.A. § 1151, the Board 
finds remand appropriate here on two bases.

First, at this personal hearing before the undersigned, the 
veteran argued that VA had erred in the surgical repair of 
his broken leg.  He said that his doctors at the Fargo VA 
Medical Center (VAMC) had told him that the plate that was 
used was too long, and that it was impairing the function of 
his right knee.  He asserted that the VA surgery on his right 
leg had therefore resulted in additional disability that was 
essentially due to carelessness, error, or lack skill by VA.  
Up until his April 2008 hearing, the focus of the veteran's 
claim under 38 U.S.C.A. § 1151 had been on the cause of the 
fracture itself (the slip and fall at the St. Cloud VAMC).  
This is a new theory of entitlement under 38 U.S.C.A. § 1151 
must be fully explored and developed by the RO.

Second, as alluded to above, it appears from the record that 
relevant VA treatment records have not been included in the 
claims file.  In particular, the veteran maintains that he 
has received treatment on his right leg at VA Medical Center 
Fargo.  The claims file does not contain records reflecting 
such treatment.  Given the new theory of entitlement 
presented by the veteran, it is now essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant 
medical evidence pertaining to the 
veteran's fracture of the right distal 
femur perioprosthetic (right leg 
disability), to include treatment 
records from St. Cloud, Fargo, and 
Minneapolis VAMCs since September 2005.  

2.  The veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his right femur 
and knee disorders.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

a.  The specialist should then 
advance an opinion as to the 
likelihood (likely, at least as 
likely as not, not likely) that the 
surgical treatment for the veteran's 
fractured right femur caused a 
worsening or an aggravation of the 
veteran's right knee disorder or 
additional disability of the right 
leg.  

b.  If the specialist finds that VA, 
in treatment of the right femur 
fracture, did worsen or aggravate 
the right knee disorder or cause 
additional right 


leg disability, the specialist 
should then determine the likelihood 
that the proximate cause of the 
aggravation of the veteran's right 
knee/leg disorder was VA 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the 
part of the VA.

c.  If the specialist finds that VA 
did cause a worsening of the 
veteran's right knee/leg disorder, 
but finds that the proximate cause 
of the worsening of the veteran's 
right knee/leg disorder was likely 
not carelessness, negligence, lack 
of proper skill, error in judgment 
or similar instance of fault on the 
part of the VA, the specialist 
should comment on whether the 
aggravation of the right knee 
disorder was caused by an event not 
reasonably foreseeable. 

3.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


